Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/27/2020 is duly acknowledged.
Claims 1-20 as presented on 02/22/2019 are pending in this application.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10; directed to “A method for enhancing soil”) in the reply filed on 04/27/2020 (see remarks, page 1) is acknowledged.  The traversal is on the ground(s) that “the method and system claims are mirrors of each other and no extra search burden is incurred”.  This is not found persuasive because burden lies not only in the search of US Patents, but in the search for non-patent literature and foreign patents and examination of the claim language and specification for compliance with the statutes concerning new matter, distinctness, eligibility under 101, scope of enablement, and application related double patenting issues, to name a few. Moreover, the inventions of group I and II are under distinct statutory categories having different class/subclass that are required for complete search and/or considerations depending on the components and/or method steps of the inventions as claimed. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 (non-elected invention of group II) have been withdrawn from further considerations. 
Claims 1-10 (elected group I; directed to “A method for enhancing soil…”) have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as CON of the parent US application 15/786,573 filed on 10/17/2017, which is now a US patent 10,221,107 B1 (issued to same inventor on 03/05/2019).
Claim Objections	
1.	Claim 6 (as presented) is objected to because of the following informalities:  claim 6 recites the limitations “comprising aerating the solution for - at least 20 minutes before applying to the soil”, which should be amended to delete the dash in order to recite “comprising aerating the solution for [[-]] at least 20 minutes before applying to the soil”. Appropriate correction is suggested.
2.	Claim 10 (as presented) is objected to because of the following informalities:  claim 10 recites the limitations “wherein the microbes comprise Microbes Bacillus amyloliquefaciens at 5.85 X 107^7 cfu/ml, Bacillus lichniformis at 1.80 X 107^7 cfu/ml, Bacillus pumilus at 4.05 X 107^7 cfu/ml, or Bacillus subtilis at 6.30 X 107^7 cfu/ml”, which is ambiguous.  Applicants are advised to amend claim 10 to recite “wherein the microbes comprise Bacillus amyloliquefaciens at 5.85 X 107 cfu/ml, Bacillus lichniformis at 1.80 X 107 cfu/ml, Bacillus pumilus at 4.05 X 107 cfu/ml, or Bacillus subtilis at 6.30 X 107 cfu/ml”, instead.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites “A method for enhancing soil, comprising: 
preparing a microbial solution with microbes, a growth medium, and water; 
iteratively and selectively breeding generations of microbes to arrive at a predetermined microbial solution in a concentrated form of at least 1x 107 cfu/ml (colony-forming units per milliliter); 
adding humic acid with amino acids and protein to support an active microbial population to support active and healthy plant growth; and 
storing the microbial solution in a container for enriching the soil with micronutrients, microbial cultures and organic materials.”

From the recitation as currently presented, the relationship between the active method steps is not clearly defined. For instance, it is not clear if the “predetermined microbial solution” is a result of the step of “preparing a microbial solution…”, or it is used for preparing “a microbial solution with microbes”.  In addition, it is unclear if the step of “adding humic acid with amino acids and protein…” refers to addition to the step of “preparing a microbial solution…”, or added to the “predetermined microbial solution”, or added to some other medium in order to “support an active microbial population to support active and healthy plant growth”.  Similarly, it is unclear if the step of “storing the microbial solution in a container…”  refers to the microbial solution of the “preparing a microbial solution …” step, or to “a predetermined microbial solution”, or after addition of “humic acid with amino acids and protein” to the 
B.	Claim 2 recites limitations “…and providing a carrier from one of: liquid, water, dry humic acid, wet humic acid, urea, or a penetrant”, which is confusing because it is not clear if the carrier, for example “water” is any different than the one used in step of “preparing a microbial solution with microbes, a growth medium, and water” in claim 1. The claim recitation does not specify as to where or at what step the provision of this new carrier is intended for, and for what purpose. Appropriate correction/explanation is required.
C.	Claims 5 and 6 recite the following: 
Claim 5. “The method of claim 1, comprising mixing the solution with 1 part microbes, 10 part carbon source, and 1000 parts water.”  
Claim 6. “The method of claim 1, comprising aerating the solution for - at least 20 minutes before applying to the soil.”

	It is noted that claims recite active method steps for mixing or aerating “the solution”. However, it is unclear as to which solution in claim 1 is being referred to, as there are multiple microbial solutions in claim 1 as currently presented. In addition, as recited in claim 5, the “carbon source” does not seem to have a proper basis in claim 1. Thus, metes and bounds of the claimed process is not clearly defined. Appropriate correction is required.
	D.	Claim 8 recites the limitations “The method of claim 1, comprising: providing enzymes, metabolites and microbial biomass that aid in building soil structure…”, wherein it is unclear if this step is in addition to the steps of claim 1 (i.e. further comprising ?) that already has 
	E.	Claim 9 recites the limitations “The method of claim 1, comprising mixing the microbial solution with water and setting the solution…”, which is similarly confusing. It is unclear if this is an additional step after “storing the microbial solution in a container…” (i.e. further comprising ?), or it refers to the step of “preparing a microbial solution with microbes, a growth medium, and water” in claim 1. Appropriate correction/explanation is required.
	Applicant is advised to amend the recitation of claims in response to this office action in order to clearly define the claimed process. Plain meaning and/or interpretation of the terms recited in instant claims have been made in light of the disclosure of record for the purposes of this office action hereinafter.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7, 8 and 10 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer (WO 87/02659 A1; cited in parent application 15/786,573; see Notice of imported citations duly considered by the examiner and provided herewith).
Tenzer (1987) teaches a method for enhancing soil for promoting plant growth [Page 2, lines 5-11; Page 4, last full paragraph], the method comprising: preparing a microbial solution with microbes, a growth medium, and water [Page 6, lines 4-27, Example 1]; comprising breeding generations of microbes [Fig. 1; Page 7, lines 14-20] to arrive at a predetermined microbial solution in a concentrated form of 0.2-1.0 x 107 cfu/ml [Page 3, lines 22-27], which overlaps the claimed range and storing the microbial solution in a container away from sunlight [Page 7, lines 25-28] which suggest that the microbial solution is stored within a container that may be used to spray the solution onto plants as well as surrounding environments [Page 15, lines 26-36] for the goal of enriching plant growth with micronutrients, microbial cultures and organic materials [Page 4, lines 27-29] by application to the soil via irrigation [Page 4, line 30].
In addition, Tenzer teaches a microbial solution comprising Bacillus subtilis and that the B. subtilis is mixed with an aqueous growth medium, i.e. water as a carrier [Page 6, lines 9-25].  Tenzer also teaches that the growth medium can comprises a carbon source [Page 3, line 5] such as lactose, glucose, or crude carbohydrates such as molasses [Page 3, lines 6-8].

Tenzer teaches the addition of humic acid [Page 5, lines 23-26; Page 14, lines 30-35] with protein to support an active microbial population [Page 3, lines 10-13], Tenzer’s preparation method comprises nutrient mediums under growth conditions wherein the nutrient mediums contain assimilable sources of vitamins, protein extracts, trace minerals, and growth factors [Page 3, lines 1-6]. The uptake of the microbial solution/composition by foliage is promoted by the addition of small amounts of one or more non-toxic foliar surfactant or foliar penetrants such as humic acid. Tenzer’s disclosure [on Page 16] shows a substantial increase in plant height, weight, and root length when treated with the [Example 4] microbial solution. 
Tenzer does not explicitly disclose providing enzymes, metabolites and microbial biomass that aid in building soil structure or adding, along with humic acid, amino acids to support an active microbial population. Also, Tenzer does not explicitly disclose providing 
However, Tenzer does disclose combining the microbial solution with a carrier to promote even/uniform distribution of the formulation to the plant and its surrounding environment; and employing penetrants or wetting agents to promote the uptake of the microbial solution/formulation by plants [Page 5, lines 14-36, and claim 13 on Page 18]. It would have been obvious to an Artisan of ordinary skill in the field to specify through routine experimentation the optimum additives and amounts thereof, such as amino acids, that may be used in combination with the nutrient broth to provide energy and nutrients to ensure microbial growth. It would have been further obvious to the Artisan of ordinary skill in the field to determine through routine experimentation the optimum additives that may be employed in combination with the microbial solution to promote even distribution, laterally and horizontally, of water and the water/microbial solution to provide equal availability of the nutritious to plants as it is sprayed. It would have been further obvious to the Artisan of ordinary skill in the field to determine through routine experimentation the optimum additives and amounts thereof that may be used within the microbial solution to ensure that the solution has a low volatility, such that the solution may easily be used, shipped, or stored. The Artisan of ordinary skill in the field would have been motivated to make a soil enrichment formula, as described in Tenzer, that contains additives as listed on Page 5 such that the microbial solution and/or formulation strengthen/enhance soil structure for the optimum growth of plants.
Tenzer does not explicitly disclose a method wherein the microbes comprise Bacillus subtilis at 6.30 X 107 cfu/ml. Tenzer exemplifies concentration of Bacillus subtilis [Page 6, line 6 cfu/ml [Page 6, line 26] and teaches that the bacterial culture is grown under conditions to achieve a cell density of from 2 X 106 to about 1 XI07 cells/ml [Page 17, Claim 1], Tenzer discloses growing the bacterial and algal cultures to suitable cell densities [Page 3, lines 22-30]. Thus, it would obvious to the Artisan of ordinary skill in the field to determine through routine experimentation the amount of B. subtilis cell/ml that will condition the soil and promote/enhance plant growth.  However, it would have been obvious an Artisan in the field to have determine through routine experimentation the preferred amounts/parts of each of the ingredients of microbes, water and nutrient broth, in order to make the preferred or most effective microbial formulation and concentration that may be used to spray and fertilize a plant and its environment. In the absence of a showing of unexpected results for the amounts/parts of ingredients, the amounts/parts used in Tenzer renders the instant parts of ingredients employed obvious.
2.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer (WO 87/02659, cited in parent application 15/786,573) in view of Porubcan (US Patent Publication No. 2003/0167811 A1; cited in parent application 15/786,573).
The detailed teachings and/or suggestions from Tenzer have been discussed above. Tenzer does not specifically disclose the instant method comprising aerating the solution for about at least 20 minutes prior to applying to the soil. 
However, Porubcan teaches the aeration of the microbial solution/formulation [Paragraph 0131].  Although, Porubcan does not teach that the solution is aerated about at least 20 minutes prior to applying the microbial solution onto the soil. It would have been obvious to the Artisan of ordinary skill in the field to determine through routine experimentation the optimum amount 
Tenzer teaches mixing the microbial solution with water and “setting” the solution 24-48 hours [Page 6, Example 1], but Tenzer does not explicitly disclose flowing air after mixing with water; applying directly the set microbial solution to moist soil as a preplant, post-plant or seasonal treatment; and applying fertilizers or fungicides after delaying at least 72 hours before or post treatment.  However, Porubcan teaches aerating the microbial solution and/or formulation [Paragraph 0131]. It would have been obvious for the Artisan of ordinary skill in the field to determine through routine experimentation the optimum amount of time range the microbial solution should be aerated to ensure oxygen availability and microbial growth. It would have been obvious to the Artisan of ordinary skill in the field to specify through routine experimentation the optimum time range the microbial solution should be applied to soil prior to or after additional fertilizers have been used to ensure that there has been sufficient time for the microbes to permeate the soil and been absorbed by the plants. It would have been obvious to the Artisan of ordinary skill in the field to determine through routine experimentation that wet soil may be the preferred medium on which the microbial solution/formulation is applied to ensure the formulation permeates into and disperses within the soil and not be left to dry on top of dry soil.  Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
Claims 1-5, 7 and 8 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Reinbergen (US 6,471,741 B1; cited in parent application 15/786,573; see Notice of imported citations duly considered by the examiner and provided herewith).
Reinbergen (2002) teach a soil enrichment solution comprising microbial spores such as Bacillus subtilis. See abstract. Reinbergen teach that the cfu of bacterial spores in the soil enrichment solution ranges from 1000 to 1,000,000 cfu. [See column 3 lines 21 -42]. Reinbergen suggest the soil enrichment solution containing a number of other ingredients such as sugar, peptides (proteins), amino acids, enzymes, humate/humic acid, etc. [see column 4 lines 40-52, column 7 lines 5-23. Claims]. Reinbergen discloses that the soil enrichment solution can comprise 109 bacterial cfu of spores [See Table at columns 7-8]. Reinbergen’s claim 8 teaches the application of the soil enrichment solution to soil and plants. Reinbergen does not exemplify a soil enrichment solution comprising at least 107 cfu of bacterial spores, sugar, peptides (proteins), amino acids, enzymes and humate/humic acid.  However, Reinbergen does suggest a soil enrichment solution comprising at least 107 cfu of bacterial spores, sugar, peptides (proteins), amino acids, enzymes and humate/humic acid [column 4, lines 41-45] making the instant invention obvious to a person of ordinary skill in the field.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-10 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,221,107 B1 (issued on 03/05/2019 to same inventor; from parent US application 15/786,573 filed on 10/17/2017). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims (see claim 1 in issued patent ‘107, in particular) are also directed to a method for enhancing soil by using the same active method steps of preparing a microbial solution, iteratively and selectively breeding generations of microbes, adding humic acid, amino acids, protein and storing the microbial solution in a container for used in soil as a soil amendment, the scope of which is in a genus-species relationship with the instant claims.  Since, instant claims are also derived as a CON from the parent US application 15/786,573, and since the instant claims are generic in scope to the issued claims (see issued claim 1, in particular), an ODP rejection is deemed proper.
Conclusion
	NO claims are currently allowed.
	Pertinent Prior Art:
	1.  Bortoli (US 2017/0008814 A1; cited as ref. [A] on PTO 892 form) – “Biocatalytic composition for treatment of substrates” (discloses Biocatalytic composition to be used in the Bacillus licheniformis, Bacillus subtilis, Bacillus thuringiensis, Bacillus SPP, Aspergillus Oryzae, Aspergillus Niger, Lactobacillus bifidus, Lactobacillus acidophilus, Amylase, Protease, Lipase, Cellulase, Gumase; and a component including substances regulating pH, including Humic acids, Fulvic acids, Crenic acids, Apocrenic acids, Vitamin A, Vitamin D3, Vitamin PP, Arthrospira maxima, among others; see abstract, entire disclosure in “Summary of the invention”, [0033]-[0040], and claim 17, in particular).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657